DETAILED ACTION
This Office Action is in response to Applicant’s application 17/147,423 filed on January 12, 2021 in which claims 1 to 10 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Drawings
The drawings submitted on January 12, 2021 have been reviewed and accepted by the Examiner.
Information Disclosure Statement
The Information Disclosure Statements (IDS), filed on January 14, 2021; May 14, 2021; May 18, 2021; July 12, 2021; September 9, 2021 and October 22, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2011/0108930 (Cheng) and U.S. U.S. 2008/0001236 (Change).
Regarding claim 1, Cheng teaches and suggests at annotated Figure 26 discloses a transistor comprising: 
a substrate, e.g. Sub 12 at Figure 1 [0028]; 
a pair of spacers, SPA [0028], on the substrate, as shown; 
a gate dielectric layer, e.g. high-k dielectric 330 [0050], on a surface of the substrate, as shown,  between the pair of spacers, as shown; 

    PNG
    media_image1.png
    380
    782
    media_image1.png
    Greyscale
a gate electrode, e.g. metal gate 332 [0053], on the gate dielectric layer, as shown, and between the pair of spacers, as shown; 
a pair of diffusion regions, s/d 16 [0028], adjacent to the pair of spacers, as shown; 
a first interlayer dielectric layer, 224 e.g. oxide [0046], on the pair of diffusion regions, as shown; 
a second interlayer dielectric layer, 342 [0051], on the first interlayer dielectric layer, the second interlayer dielectric layer having a top surface, as annotated, and a bottom surface, as annotated, and the second interlayer dielectric layer having a void, as annotated, over the gate electrode; 
an insulating cap layer, e.g. cap 240 nitride, in the void in the second interlayer dielectric layer, as shown, wherein the insulating cap layer has a composition different than a composition of the second interlayer dielectric layer, e.g. nitride is different from oxide.
Cheng does not teach the insulating cap layer having a top surface co-planar with the top surface of the second interlayer dielectric layer, the insulating cap layer having a bottom surface co-planar with the bottom surface of the second interlayer dielectric layer, and wherein the insulating cap layer has a composition different than a composition of the second interlayer dielectric layer.

    PNG
    media_image2.png
    480
    877
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    453
    1099
    media_image3.png
    Greyscale
Change is directed to improvements in transistors.  Regarding claim 1, Change teaches and suggests at annotated Figures 2 and 13, a transistor comprising: a substrate, 530 [0017, 22, 37]; a pair of spacers, e.g. 505b [0037], on the substrate, as shown; a gate dielectric layer on a surface of the substrate between the pair of spacers, i.e. a gate dielectric layer will conventionally be located under the gate metal, 505; a gate electrode, 505, on the gate dielectric layer and between the pair of spacers; a pair of diffusion regions, 210/510 [0018], adjacent to the pair of spacers, as shown; a first interlayer dielectric layer, 520 [0037], on the pair of diffusion regions, as shown; a second interlayer dielectric layer, 550 [0042], on the first interlayer dielectric layer, as shown, the second interlayer dielectric layer having a top surface, as annotated, and a bottom surface, as annotated, and the second interlayer dielectric layer having a void, as annotated, over the gate electrode, as shown; an insulating cap layer, 511b e.g. SiN [0044], in the void, as shown, in the second interlayer dielectric layer, as shown, the insulating cap layer having a top surface co-planar with the top surface of the second interlayer dielectric layer, as shown, the insulating cap layer having a bottom surface co-planar with the bottom surface of the second interlayer dielectric layer, as shown, and wherein the insulating cap layer has a composition different than a composition of the second interlayer dielectric layer, e.g. nitride for the cap and oxide for the ILD.
At [0046] Change teaches:
[0046] Advantageously, because metal gates according to embodiments are protected by respective protective caps which extend above the gates and associated spacers, the necessity of using any additional contact layers, such as additional contact layers disposed in an additional ILD layer between SAC regions and metal one portions is obviated. Also, advantageously, the provision of protective caps according to embodiments allows the formation of metal one portions directly above the diffusion layer without the necessity and the expense of providing SAC regions in the first instance. In addition, because, according to embodiments, the protective gates reside above the gates, prior art problems associated with controlling gate height while achieving gate protection are obviated.
Taken as a whole, the prior art is directed to improvements in transistors.  Change teaches that the caps extending above the metal gates and spacers protects the gates and consequently the need for additional contact layers between the self-aligned contacts (SAC) and the metal gate is eliminated.  An artisan would find it desirable to simplify the manufacturing process for the transistor by the elimination of additional materials such as contact layers.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 with the insulating cap layer having a top surface co-planar with the top surface of the second interlayer dielectric layer, the insulating cap layer having a bottom surface co-planar with the bottom surface of the second interlayer dielectric layer, and wherein the insulating cap layer has a composition different than a composition of the second interlayer dielectric layer, as taught by Cheng, to protect the metal gate, as taught by Cheng, thus obviating the necessity of additional contact layers, as taught by Cheng, thus reducing the manufacturing cost and complexity and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 2 which depends upon claim 1, Change teaches the first interlayer dielectric layer has a top surface coplanar with a top surface of the gate electrode.
Regarding claim 3 which depends upon claim 1, Cheng and Chang teach the insulating cap layer comprises a material selected from the group consisting of silicon nitride, silicon oxide, silicon carbide, silicon nitride doped with carbon, and silicon oxynitride.
Regarding claim 5 which depends upon claim 1, Cheng and Change suggest that the second interlayer dielectric layer comprises a material selected from the group consisting of silicon dioxide, carbon doped oxide (CDO), silicon nitride, and an organic polymer.  Examiner also takes official notice that second interlayer dielectrics comprising silicon dioxide, carbon doped oxide (CDO), silicon nitride, is well known in the art, see U.S. 2007/0141798 at [0033].
Regarding claim 6 which depends upon claim 1, Cheng and Change teach a contact opening in the first interlayer dielectric layer and the second interlayer dielectric layer; and a conductive material formed in the contact opening.
Regarding claim 7 which depends upon claim 1, Cheng teaches the gate dielectric layer is a U-shaped high-k gate dielectric layer.
Regarding claim 8 which depends upon claim 1, Cheng at [0050] and Change at [0037, 003], teach the gate electrode is a metal gate electrode.

    PNG
    media_image4.png
    251
    731
    media_image4.png
    Greyscale
Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cheng and Change in view of U.S. 2006/0065939 (Doczy) .
Regarding claim 9 which depends upon claim 8, Cheng does not teach the metal gate electrode comprises a work function metal layer and a fill metal layer.
Doczy is directed to replacement gate transistors.  Doczy teaches a metal gate electrode comprises a work function metal layer, 190 [0009, 11], and a fill metal layer, 115 [0019].
Taken as a whole, the prior art is directed to improvements in transistor fabrication and performance.  An artisan would be familiar with the use of work function metals to match the threshold voltages of p and n mos devices thus improving power consumption and timing performance of the circuit, see Chi, R., “Work Function and Process Integration Issues of Metal Gate Materials in CMOS Technology’, Diss. National University of Singapore, 2006 at section 2.2.2.1 at page 31.  An artisan would find it desirable to decrease power consumption of the device.
Accordingly, it would have been obvious to a person or ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 8 wherein the metal gate electrode comprises a work function metal layer and a fill metal layer to decrease power consumption improve timing margin and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Allowable Subject Matter
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4 the prior art does not disclose the device of claim 1, wherein the insulating cap layer comprises aluminum oxide.
Regarding claim 10 the prior art does not disclose the device of claim 9, wherein a top surface of the fill metal layer is above a top surface of the work function metal layer. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.E. Schoenholtz/Primary Examiner, Art Unit 2893